Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 1 of 28




                 EXHIBIT 2
         Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 2 of 28




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS LLC D/B/A                            §
    BRAZOS LICENSING AND                                  §   C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                          §   C.A. NO. 6:20-cv-00488-ADA
                                                          §   C.A. NO. 6:20-cv-00489-ADA
                            Plaintiff,                    §   C.A. NO. 6:20-cv-00490-ADA
                                                          §   C.A. NO. 6:20-cv-00491-ADA
    v.                                                    §   C.A. NO. 6:20-cv-00492-ADA
                                                          §   C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                       §   C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                   §   C.A. NO. 6:20-cv-00495-ADA
                                                          §   C.A. NO. 6:20-cv-00496-ADA
                            Defendants.                   §   C.A. NO. 6:20-cv-00497-ADA
                                                          §

                   DEFENDANTS’ PROPOSED CLAIM CONSTRUCTIONS

         Pursuant to the Court’s First Amended Scheduling Order (Dkt. No. 45), 1 Defendants ZTE

Corporation, ZTE (USA) Inc., and ZTE (TX), Inc. (collectively “ZTE”) hereby serves its proposed

claim constructions to WSOU Investments LLC D/B/A Brazos Licensing and Development

(“WSOU”) as to the Asserted Claims 2 of U.S. Patent No. 8,451,839 (the “’839 Patent”), U.S.

Patent No. 7,489,929 (the “’929 Patent”), U.S. Patent No. 7,487,240 (the “’240 Patent”), U.S.

Patent No. 8,179,960 (the “’960 Patent”), U.S. Patent No. 8,730,905 (the “’905 Patent”), U.S.

Patent No. 8,147,071 (the “’071 Patent”), U.S. Patent No. 9,294,060 (the “’060 Patent”), U.S.

Patent No. 9,185,036 (the “’036 Patent”), U.S. Patent No. 9,258,232 (the “’232 Patent”), U.S.

Patent No. 7,742,534 (the “’534 Patent”), and U.S. Patent No. 7,203,505 (the “’505 Patent”)

(collectively, the “Asserted Patents”).




1
  There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
2
  The “Asserted Claims” as identified by WSOU in its November 3, 2020 Disclosures of Preliminary Infringement
Contentions.


                                                      1
        Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 3 of 28




       Defendants propose the following claim constructions for the Asserted Claims of the

Asserted Patents. Defendants also incorporate by reference all claim terms / limitations identified

in their invalidity contentions as being indefinite under indefinite under 35 U.S.C. § 112 ¶ 2 (see

Invalidity Contentions, Section IX.B as served on January 6, 2021), and as lacking enablement

and written support under indefinite under 35 U.S.C. § 112 ¶ 1 (see Invalidity Contentions, Section

IX.A as served on January 6, 2021).

       Defendants expressly reserve the right to supplement, amend, or otherwise modify their

list of terms in any way permitted by the Federal Rules of Civil Procedure and this Court’s Local

Rules and Patent Rules, or in response to Plaintiff WSOU’s identification of terms and elements.

Defendants provide this disclosure based upon information reasonably known and available to

Defendants at this time. To the extent that WSOU shows good cause and is permitted to amend

or supplement its infringement contentions in the future, or otherwise changes or further clarifies

the positions it has taken in this case (including to add or to change in any way the claim(s)

currently asserted, or to modify its apparent interpretation of the scope of the claim(s)), Defendants

reserve the right to respond.




                                                  2
                      Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 4 of 28




                                                Means-Plus-Function Terms

Asserted Claim   Claim Term                            Preliminary Proposed Construction

’505 Claim 14    “a data message receiver to receive Governed by 35 U.S.C. § 112(f)
                 data from a first terminal device”
                                                     Function: receiving data from a first terminal device

                                                       Indefinite under 35 U.S.C. § 112(b); specification fails to describe it
                                                       Structure: none disclosed
’505 Claim 14    “a formatter to format the received   Governed by 35 U.S.C. § 112(f)
                 data into at least one SMS (Short
                 Message Service) message”             Function: formatting the received data into at least one SMS (Short
                                                       Message Service) message

                                                       Indefinite under 35 U.S.C. § 112(b); specification fails to describe it
                                                       Structure: none disclosed
’505 Claim 14    “a transmitter to transmit the at     Governed by 35 U.S.C. § 112(f)
                 least one SMS message to the
                 second, remotely located, terminal    Function: transmitting the at least one SMS message to the second,
                 device through a cellular network     remotely located, terminal device through a cellular network connection
                 connection”
                                                       Indefinite under 35 U.S.C. § 112(b); specification fails to describe it
                                                       Structure: none disclosed
’534 Claim 1     “transmitting user data between a     Governed by 35 U.S.C. § 112(f)
                 transmitter and a receiver in a       functions underlined in claim language
                 multi-carrier radio communication
                 system having a plurality of          Indefinite under 35 U.S.C. § 112(b)
                 orthogonal frequency sub-             Structure for transmitter: a base station of an OFDMA system set forth in
                 carriers,”                            ’534 specification, 5:33-35.

                                                       Structure for receiver is a terminal of an OFDMA system set forth in ’534
                                                       specification, 5:53-55.


                                                               3
                     Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 5 of 28




’534 Claim 1   “at the receiver, determining         Governed by 35 U.S.C. § 112(f)
               quality levels for said sub-          functions underlined in claim language
               carriers;”
                                                     Indefinite under 35 U.S.C. § 112(b)
                                                     Structure for receiver is a terminal of an OFDMA system set forth in ’534
                                                     specification, 5:53-55.
’534 Claim 1   “sending said quality levels from     Governed by 35 U.S.C. § 112(f)
               said receiver to said transmitter;”   functions underlined in claim language

                                                     Indefinite under 35 U.S.C. § 112(b)
                                                     Structure for transmitter: a base station of an OFDMA system set forth in
                                                     ’534 specification, 5:33-35.

                                                     Structure for receiver is a terminal of an OFDMA system set forth in ’534
                                                     specification, 5:53-55.
’534 Claim 1   “selecting, based on said quality     Governed by 35 U.S.C. § 112(f)
               levels, a set of sub-carriers on      functions underlined in claim language
               which said user data is to be
               transmitted between said              Indefinite under 35 U.S.C. § 112(b)
               transmitter and said receiver,”       Structure for transmitter: a base station of an OFDMA system set forth in
                                                     ’534 specification, 5:33-35.

                                                     Structure for receiver is a terminal of an OFDMA system set forth in ’534
                                                     specification, 5:53-55.
’534 Claim 1   “from said transmitter, before        Governed by 35 U.S.C. § 112(f)
               transmission of said user data,       functions underlined in claim language
               sending an indication related to a
               threshold, said indication and said   Indefinite under 35 U.S.C. § 112(b)
               quality levels enabling said          Structure for transmitter: a base station of an OFDMA system set forth in
               receiver to deduce said set of sub-   ’534 specification, 5:33-35.
               carriers on which said user data is
               to be transmitted;”




                                                             4
                     Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 6 of 28




’534 Claim 1   “at said receiver, selecting said set   Governed by 35 U.S.C. § 112(f)
               of sub-carriers on which said user      functions underlined in claim language
               data is to be transmitted as a
               function of said indication and of      Indefinite under 35 U.S.C. § 112(b)
               said quality levels.”                   Structure for receiver is a terminal of an OFDMA system set forth in ’534
                                                       specification, 5:53-55.
’534 Claim 6   “An apparatus to facilitate             Governed by 35 U.S.C. § 112(f)
               communication of user data in a
               multi-carrier radio communication       Indefinite under 35 U.S.C. § 112(b);
               system having a plurality of            Structure: none disclosed
               orthogonal frequency sub-carriers,
               the apparatus comprising”

’534 Claim 6   “means for selecting a set of sub-      Governed by 35 U.S.C. § 112(f)
               carriers from the plurality of sub-
               carriers on which user data is to be    Function: selecting a set of sub-carriers from the plurality of sub-carriers
               communicated from a transmitter         on which user data is to be communicated from a transmitter to a receiver
               to a receiver, said selecting based
               at least in part on at least one of     Indefinite under 35 U.S.C. § 112(b)
               sub-carrier quality levels and a        Structure: none disclosed
               threshold indication associated
               with sub-carriers, said quality
               levels communicated from the
               receiver to the transmitter and said
               threshold indication
               communicated from the
               transmitter to the receiver;”

’534 Claim 6   “means for selecting said set of        Governed by 35 U.S.C. § 112(f)
               sub-carriers on which said user
               data is to be received from said        Function: selecting the set of sub-carriers on which the user data is to be
               transmitter”                            received from the transmitter




                                                               5
                      Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 7 of 28




                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 6    “means for determining quality        Governed by 35 U.S.C. § 112(f)
                levels for sub-carriers”
                                                      Function: determining quality levels for sub-carriers

                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 6    “means for sending said quality       Governed by 35 U.S.C. § 112(f)
                levels to said transmitter”
                                                      Function: sending the quality levels to the transmitter

                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 6    “means for receiving and storing      Governed by 35 U.S.C. § 112(f)
                said threshold indication from said
                transmitter, said threshold           Function: receiving and storing the threshold indication from the
                indication and said quality levels    transmitter, the threshold indication and the quality levels enabling the
                enabling said receiver to deduce      receiver to deduce the set of sub-carriers on which the user data is to be
                said set of sub-carriers on which     received
                said user data is to be received”
                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 11   “means for reading the threshold      Governed by 35 U.S.C. § 112(f)
                indication on at least one sub-
                carrier of the selected set of sub-   Function: reading the threshold indication on at least one sub-carrier of the
                carriers after detecting a specific   selected set of sub-carriers after detecting a specific identifier associated
                identifier associated with the        with the receiver on the at least one sub-carrier
                receiver on said at least one sub-
                carrier”                              Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 13   “means for selecting said set of      Governed by 35 U.S.C. § 112(f)
                sub-carriers on which said user


                                                              6
                      Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 8 of 28




                data is to be transmitted to said     Function: selecting the set of sub-carriers on which the user data is to be
                receiver”                             transmitted to the receiver

                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 13   “means for receiving said quality     Governed by 35 U.S.C. § 112(f)
                levels from said receiver”
                                                      Function: receiving the quality levels from the receiver

                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’534 Claim 13   “means for sending said threshold     Governed by 35 U.S.C. § 112(f)
                indication to said receiver, said
                threshold indication and said         Function: sending the threshold indication to the receiver,
                quality levels enabling said
                receiver to deduce the set of sub-    Indefinite under 35 U.S.C. § 112(b)
                carriers on which said user data is   Structure: none disclosed
                to be transmitted”

’232 Claim 14   “instructions for receiving, by a     Governed by 35 U.S.C. § 112(f)
                controller of the traffic flow
                control system, a backpressure        Function: receiving, by a controller of the traffic flow control system, a
                signal, wherein the back pressure     backpressure signal, wherein the back pressure signal indicates a period of
                signal indicates a period of          congestion
                congestion”
                                                      Indefinite under 35 U.S.C. § 112(b)
                                                      Structure: none disclosed
’232 Claim 14   “instructions for determining, by     Governed by 35 U.S.C. § 112(f)
                the controller of the traffic flow
                control system, at least one          Function: determining, by the controller of the traffic flow control system,
                weighting factor to be applied to     at least one weighting factor to be applied to the flow of data packets based
                the flow of data packets based on     on the received backpressure signal
                the received backpressure signal”


                                                              7
                       Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 9 of 28




                                                       Indefinite under 35 U.S.C. § 112(b);
                                                       Structure: none disclosed
’232 Claim 14     “instructions for adjusting an       Governed by 35 U.S.C. § 112(f)
                  amount of rate limiting applied to
                  at least a portion of the flow of    Function: adjusting an amount of rate limiting applied to at least a portion
                  data packets based on both the       of the flow of data packets based on both the determined at least one
                  determined at least one weighting    weighting factor and a content of the backpressure
                  factor and a content of the
                  backpressure”                        Indefinite under 35 U.S.C. § 112(b);
                                                       Structure: none disclosed
’232 Claim 14     “instructions for execution by a     Governed by 35 U.S.C. § 112(f)
                  traffic flow control system for
                  performing flow control on a flow    Function: execution by a traffic flow control system for performing flow
                  of data packets for transmission     control on a flow of data packets for transmission over a link
                  over a link”
                                                       Indefinite under 35 U.S.C. § 112(b); Structure: none disclosed
’232 Claim 1      “A method performed by a traffic     Governed by 35 U.S.C. § 112(f)
                  flow control system for
                  performing flow control on a flow    Function: performing flow control on a flow of data packets for
                  of data packets for transmission     transmission over a link
                  over a link, the method
                  comprising”                          Structure: a plurality of ingress buffers, plurality of rate limiters, a
                                                       multiplexer, and a controller, as set forth in specification at 1:56-63

’036 Claims 1,    “method for controlling data flow    Governed by 35 U.S.C. § 112(f)
12                in a network”
                                                       Function: controlling data flow in a network

                                                       Structure: a device as set forth in the specification at 1:56-63.

’036 Claims 23,   “apparatus configured for           Governed by 35 U.S.C. § 112(f)
24                controlling data flow in a network”
                                                      Function: controlling data flow in a network


                                                                8
                        Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 10 of 28




                                                          Structure: a computing device comprising at least one central processing
                                                          unit (CPU) connected to support circuits and memory as set forth in the
                                                          specification at 6:6-12.

’036 Claims 1,     “congestion condition to enable        Governed by 35 U.S.C. § 112(f)
12, 23, 24         thereby the control of at least one
                   data flow in a manner tending to       Function: enable thereby the control of at least one data flow in a manner
                   reduce the congestion condition”       tending to reduce the congestion condition

                                                          Indefinite under 35 U.S.C. § 112(b)
                                                          Lacks Written description under 35 U.S.C. § 112(a);
                                                          Structure: none disclosed

’240 Claims 1, 6   “connectivity verification server to   Governed by 35 U.S.C. § 112(f)
                   perform unattended connectivity
                   verification jobs”                     Function: perform unattended connectivity verification jobs

                                                          Indefinite under 35 U.S.C. § 112(b)

                                                          Alternative structure: Managed Object Server as set forth in the
                                                          specification at 7:49-58.

’839 Claim 1       “method, in an access device of        Governed by 35 U.S.C. § 112(f)
                   the communication network, for
                   managing route information”            Function: managing route information

                                                          Structure: device as set forth in the specification at 3:22-27.

’839 Claim 6       “route management apparatus, in        Governed by 35 U.S.C. § 112(f)
                   an access device of the
                                                          Function: managing route information


                                                                   9
                    Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 11 of 28




               communication network, for
               managing route information”           Structure: apparatus comprising a receiving means, a first obtaining means
                                                     and a route maintenance means as set forth in the specification at 3:28-38.
’839 Claim 6   “a receiver configured to receive     Governed by 35 U.S.C. § 112(f)
               an access response message from a
               server”                           Function: receive an access response message from a server

                                                     Indefinite under 35 U.S.C. § 112(b)
                                                     Structure: none disclosed
’839 Claim 6   “a first obtainer configured to       Governed by 35 U.S.C. § 112(f)
               obtain route-related information
               and a predefined using time from      Function: obtain route-related information and a predefined using time
               said access response message, said    from said access response message, said predefined using time indicating
               predefined using time indicating      the using time of said route
               the using time of said route”
                                                     Indefinite under 35 U.S.C. § 112(b)
                                                     Structure: none disclosed
’839 Claim 6   “a route maintainer configured to     Governed by 35 U.S.C. § 112(f)
               update a route table based on said
               route-related information and said    Function: update a route table based on said route-related information and
               predefined using time”                said predefined using time

                                                     Indefinite under 35 U.S.C. § 112(b)
                                                     Structure: none disclosed
’839 Claim 8   “a first judger configured to judge   Governed by 35 U.S.C. § 112(f)
               whether the route table item
               corresponding to said route-related   Function: judge whether the route table item corresponding to said route-
               information exists in said route      related information exists in said route table
               table”
                                                     Indefinite under 35 U.S.C. § 112(b)
                                                     Structure: none disclosed
’839 Claim 8   “a second judger configured to        Governed by 35 U.S.C. § 112(f)
               judge whether a remaining time of


                                                            10
                    Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 12 of 28




               said route table item is shorter than   Function: judge whether a remaining time of said route table item is
               said predefined using time if the       shorter than said predefined using time if the first judger judges that the
               first judger judges that the route      route table item corresponding to said route-related information exists in
               table item corresponding to said        said route table
               route-related information exists in
               said route table”                       Indefinite under 35 U.S.C. § 112(b)
                                                       Structure: none disclosed
’839 Claim 8   “an updater configured to update        Governed by 35 U.S.C. § 112(f)
               the remaining time of said route
               table item to said predefined using     Function: update the remaining time of said route table item to said
               time if the first judger judges that    predefined using time if the first judger judges that the route table item
               the route table item corresponding      corresponding to said route-related information exists in said route table
               to said route-related information       and the second judger judges that the remaining time of said route table
               exists in said route table and the      item is shorter than said predefined using time
               second judger judges that the
               remaining time of said route table      Indefinite under 35 U.S.C. § 112(b)
               item is shorter than said predefined    Structure: none disclosed
               using time”

’839 Claim 8   “a creator configured to create the     Governed by 35 U.S.C. § 112(f)
               route table item corresponding to
               said route-related information if       Function: create the route table item corresponding to said route-related
               the first judger judges that no route   information if the first judger judges that no route table item corresponding
               table item corresponding to said        to said route-related information exists in said route table
               route-related information exists in
               said route table”                       Indefinite under 35 U.S.C. § 112(b)
                                                       Structure: none disclosed
’839 Claim 9   “a second obtainer configured to        Governed by 35 U.S.C. § 112(f)
               obtain correlated information of
               said route table item and a virtual     Function: obtain correlated information of said route table item and a
               local area network”                     virtual local area network

                                                       Indefinite under 35 U.S.C. § 112(b)


                                                               11
                    Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 13 of 28




                                                      Structure: none disclosed
’905 Claim 6   “receiving, from a first wireless      Governed by 35 U.S.C. § 112(f)
               communication apparatus in a           functions underlined in claim language
               second communication apparatus,
               a reservation request message          Indefinite under 35 U.S.C. § 112(b)
               instructing the second wireless        Structure: none disclosed
               communication apparatus to
               reserve at least one additional
               frequency band for the first
               wireless communication apparatus
               during a transmission period of the
               first wireless communication
               apparatus, the at least one
               additional frequency band being
               requested for use by the first
               wireless communication apparatus
               while transmitting data on a first
               frequency band, wherein the
               transmission period is a
               transmission opportunity for a
               wireless local area network;”

’905 Claim 6   “monitoring for availability of the    Governed by 35 U.S.C. § 112(f)
               at least one additional frequency      functions underlined in claim language
               band during the transmission
               period of the first wireless           Indefinite under 35 U.S.C. § 112(b)
               communication apparatus”               Structure: none disclosed

’905 Claim 6   “in response to detection of           Governed by 35 U.S.C. § 112(f)
               availability of the at least one       functions underlined in claim language
               additional frequency band during
               the transmission period of the first   Indefinite under 35 U.S.C. § 112(b)



                                                             12
                    Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 14 of 28




               wireless communication apparatus, Structure: none disclosed
               causing transmission of a
               reservation response message to
               the first wireless communication
               apparatus, wherein the reservation
               response message indicates that
               said at least one additional
               frequency band is available for the
               first wireless communication
               apparatus to use in transmission
               during the transmission period of
               the first wireless communication
               apparatus to enable the first
               wireless communication apparatus
               to increase the bandwidth of
               transmission to comprise the first
               frequency band and the at least
               one additional frequency band so
               that the first wireless
               communication apparatus
               transmits data during the
               transmission period on a
               transmission band having
               increased bandwidth greater than
               that of the first frequency band.”

’071 Claim 1   “a processor for providing image      Governed by 35 U.S.C. § 112(f)
               data signalling to a projector, the
               image data signalling representing    Function: providing image data signalling to a projector, the image data
               an image to be projected by the       signalling representing an image to be projected by the projector
               projector”
                                                     Structure: an integrated circuit chip customized for a particular use as set
                                                     forth in the specification at 4:37-39.


                                                             13
                      Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 15 of 28




’071 Claim 14    “computer program code                Governed by 35 U.S.C. § 112(f)
                 configured to, when executed by
                 one or more processors, cause an      Function: executing computer program code configured to cause an
                 apparatus to perform at least:        apparatus to perform (1) receiving movement signalling associated with
                 receiving movement signalling         movement of a projector; and (2) providing image data signalling to the
                 associated with movement of a         projector based on received movement signalling, wherein the movement
                 projector; and providing image        signalling provides an indication of one or more movement criterion of the
                 data signalling to the projector      projector, the movement criterion representing one or more of
                 based on received movement            displacement and movement speed of the projector, and wherein the
                 signalling, wherein the movement      processor is configured to discriminate a movement criterion and to
                 signalling provides an indication     provide associated image data signalling to project associated image data
                 of one or more movement criterion
                 of the projector, the movement        Indefinite under 35 U.S.C. § 112(b)
                 criterion representing one or more    Structure: None disclosed
                 of displacement and movement
                 speed of the projector, and
                 wherein the processor is
                 configured to discriminate a
                 movement criterion and to provide
                 associated image data signalling to
                 project associated image data.”

                                                         Other Terms

Asserted Claim   Claim Term                            Preliminary Proposed Construction

’505 Claim 1     “data synchronization”                Bringing a data file of a source device and a data file of a target device to
                                                       the same value.
’505 Claims 1,   “remotely located”                    A device that is unable to connect via local area network to a host device.
14, 23
’505 Claims 1,   “[first/second/intermediate]          A device with limited computing power.
14, 23           terminal device”



                                                               14
                        Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 16 of 28




’505 Claims 1,     “formatting”                         Indefinite under 35 U.S.C. § 112(b)
23                                                      Lack of Written description under 35 U.S.C. § 112(a)
’505 Claim 14      “formatter to format”                Indefinite under 35 U.S.C. § 112(b)
                                                        Lack of Written description under 35 U.S.C. § 112(a)
’505 Claim 14      “transmitter to transmit”            Indefinite under 35 U.S.C. § 112(b)
                                                        Lack of Written description under 35 U.S.C. § 112(a)
’505 Claim 14      “data message receiver”              Indefinite under 35 U.S.C. § 112(b)
                                                        Lack of Written description under 35 U.S.C. § 112(a)
’505 Claims 1,     “SMS (Short Message Service)”        Cellular based messages of limited size consisting of text and numbers.
14, 23
’505 Claims 1,     “remotely located terminal device” A device that is unable to connect via local area network to a host device.
14, 23
’505 Claims 3,     “mobile terminal device”             A device that is unable to connect via local area network to a host device.
14, 23
’505 Claims 1,     “cellular network connection”        A device that is unable to connect via local area network to a host device.
14, 23
’505 Claims 1,     “short-range connection”             A connection between terminal devices using infrared or Bluetooth
23                                                      connection
’505 Claims 11,    “short range communication link”     Communication link between terminal devices using infrared or Bluetooth
14, 23                                                  connection
’534 Claims 1, 2, “carrier”                             A continuous frequency analog signal to be modulated and transferred over
4, 5, 6, 7, 8, 9,                                       a communication channel.
10, 11, 13, 16,
17, and 18
’534 Claims 1, 6, “orthogonal frequency sub-            A multi-carrier network system in which the frequency separation between
16                carriers”                             the sub-carriers is chosen so that the sub-carriers are orthogonal to one
                                                        another (i.e. the data transmitted on one sub-carrier is not causing
                                                        interference on the data sent on the other sub-carriers).
’534 Claims 4, 7   “maximal number of sub-carriers”     Indefinite under 35 U.S.C. § 112(b)

’534 Claims 1, 2, “as a function of said indication     Arranging the sub-carriers in quality level decreasing order and to select
16                and of said quality levels”           the sub-carriers starting with the sub-carrier having the highest quality



                                                                15
                           Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 17 of 28




                                                              level and continuing to select the sub-carriers with decreasing quality level
                                                              until the indication related to a threshold is reached.
’534 Claims 1, 6, “transmitter”                               A base station of an OFDMA system.
13, 15, 16, and
17
’534 Claims 1, 6, “receiver”                                  A terminal of an OFDMA system.
13, 15, 16, and
17
’534 Claim 5      “calculated at said receiver”               Determining at a terminal a quality level for the sub-carriers of a multi
                                                              carrier system.
’534 Claim 6          “radio link”                            A link without connecting wires

’534 Claim 8          “signal-to-interference ratio”          The ratio of the magnitude of a given parameter of the desired signal, to
                                                              that of the same parameter for any interference present.
’534 Claim 8          “bit error rate”                        Proportion of erroneously transmitted or received bits.

’534 Claims 1, 2, “quality level”                             One of a signal-to-interference ratio, a bit error rate, or a modulation
3, 5, 6, 7, 8, 9,                                             scheme.
13, 16, and 17
’929 Claims 1, 3, “handoff” / “determining if a               Connection to mobile device is handed-over from base station to another
8, 10, and 15     handoff is desired”                         base station without breaking the connection.

’929 Claims 1, 6,     “serving base station”                  A base station currently serving a mobile station.
and 11
’929 Claims 1, 2,     “target base station”                   A base station to which a handoff of a mobile station to be performed.
3, 4, 6, 9, 11, and
13
’929 Claims 1, 2,     “link” / “establishing a new link” /    A communication link between a base station and a mobile station, the
3, 4, 6, 9, 11, and   “existing link” / “initiating a new     communication link including one or more communication channels.
13                    link” / “releasing the existing link”




                                                                      16
                      Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 18 of 28




’929 Claim 1     “achieving uplink                   Matching a mobile station's clock and data timing to the same clock and
                 synchronization”                    data timing of a base station.

’929 Claim 1     “processed the transmitted active   Updating the active set to replace an existing communication link with a
                 set update message”                 new communication link.

’929 Claim 8     “measurement reports”               Values reported from a mobile station that contain information about
                                                     channel quality. Measurement reports assist the network in making
                                                     handover and power control decisions.
’929 Claim 11    “buffering bearer traffic”          During a handoff process, all data from the mobile station is buffered at the
                                                     mobile station or all data at the network side is buffered at the network side
                                                     until the handoff process is complete.
’929 Claim 14    “characteristic”                    Indefinite under 35 U.S.C. § 112(b)

’929 Claim 14    “replacement hysteresis”            Indefinite under 35 U.S.C. § 112(b)

’232 Claims 1,   “flow control”                      Regulate movement of a series of data packets
14
’232 Claims 1,   “flow of data packets”              Movement of a series of data packets
14
’232 Claims 1,   “transmission over a link”          Indefinite under § 112(b)
14
’232 Claims 1,   “backpressure signal”               Lacks written description under 35 U.S.C. § 112(a)
14
’232 Claims 1,   “period of congestion”              Lack of written description under 35 U.S.C. § 112(a)
14
’232 Claims 1,   “weighting factor”                  An assignment of an amount of rate limiting between halting traffic and no
14                                                   rate limiting
’232 Claims 1,   “indicates”                         Indefinite under 35 U.S.C. § 112(b).
14
’232 Claims 1,   “the traffic flow control system”   Indefinite under 35 U.S.C. § 112(b).
14



                                                             17
                        Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 19 of 28




’232 Claim 14      “a non-transitory machine-            Lack of written description under 35 U.S.C. § 112(a)
                   readable storage medium”
’232 Claims 1,     “rate limiting”                       Lack of written description under 35 U.S.C. § 112(a).
14
’232 Claims 1,     “content of the backpressure          Lack of written description under 35 U.S.C. § 112(a)
14                 signal”

’036 Claims 1,     “data flow” / “to enable thereby      Indefinite under 35 U.S.C. § 112(b)
6-10, 12, 17-21,   the control of at least one data
23, 24             flow” / “data flow is controlled” /
                   “a data flow” / “the data flow”

’036 Claims 1, 3, “network” / “network node in the       Indefinite under 35 U.S.C. § 112(b).
12, 14, 23, 24    network” / “network node” / “one
                  or more network nodes upstream
                  of the congestion condition”

’036 Claims 1,     “congestion condition” /              Indefinite under 35 U.S.C. § 112(b).
12, 23, 24         “indication that a congestion
                   condition exists”

’036 Claims 1,     “in a manner tending to reduce the    Indefinite under 35 U.S.C. § 112(b)
12, 23, 24         congestion condition” / “the
                   congestion may be reduced”

’036 Claims 1,     “queue” / “queue maximum              Indefinite under 35 U.S.C. § 112(b), and/or lacks written description under
12, 23, 24         occupancy is exceeded” / “queue       112(a).
                   maximum occupancy”

’036 Claims 4,     “queue data drop rate”                Indefinite under 35 U.S.C. § 112(b), and/or lacks written description under
15                                                       112(a).
’036 Claims 3,     “output link capability”              Indefinite under 35 U.S.C. § 112(b).
14


                                                                18
                       Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 20 of 28




’036 Claims 1, 5, “data drop” / “data dropped” / “an   “abandon packets” / “abandoned packets” / “an amount of packets
6-9, 12, 16, 18-  amount of data dropped” / “a         abandoned” / “a number of packets abandoned over time” / “abandoning”
20, 23, 24        number of data drops over time” /
                  “dropping”

’036 Claims 7, 8, “those packets associated with the   Indefinite under 35 U.S.C. § 112(b)
9, 18, 19, 20     destination address” / “those
                  packets associated with only the
                  destination address” / “those
                  packets associated with the source
                  and destination addresses”

’036 Claims 9,    “the source address end-node         Indefinite under 35 U.S.C. § 112(b)
20                being unknown”

’036 Claims 1,    “end-node associated with the        Written description/enablement under 35 U.S.C. § 112(a)
12, 23, 24        congestion condition”

’036 Claims 11,   “an indication of an inability to    Indefinite under 35 U.S.C. § 112(b) and /or Written
22                drop packets”                        description/enablement under 35 U.S.C. § 112(a)

’036 Claims 12,   “the MAC address pair” / “the        Indefinite under 35 U.S.C. § 112(b)
17, 24            MAC address”

’036 Claims 10,   “in accordance with a Service        Indefinite under 35 U.S.C. § 112(b)
11, 21, 22        Level Agreement” / “a Service
                  Level Agreement”

’240 Claims 1, 6, “unattended connectivity             Indefinite under 35 U.S.C. § 112(b)
13                verification jobs”




                                                              19
                        Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 21 of 28




’240 Claims 1, 6, “verifying connectivity in the       Indefinite under 35 U.S.C. § 112(b)
13                network relating to at least Layer-2
                  and Layer-3 objects”

’240 Claims 1, 6, “a given containment hierarchy”        Indefinite under 35 U.S.C. § 112(b)
13
’240 Claims 1, 6 “the performing generates”              Indefinite under 35 U.S.C. § 112(b)

’240 Claims 1, 6, “the comparison shows that at          Lack of written description under 35 U.S.C. § 112(a)
13                least one of the connectivity
                  verification results has reached the
                  specified connectivity verification
                  threshold”

’240 Claims 1, 6, “the containment hierarchy             Lack of written description/enablement under 35 U.S.C. § 112(a)
13                affected by the connectivity
                  verification result”

’240 Claim 4       “alarm information”                   Lack of written description/enablement under 35 U.S.C. § 112(a)

’240 Claim 7       “a pair of source and destination     One pre-specified source IP managed entity object and one pre-specified
                   IP objects”                           destination IP managed entity object

’240 Claims 1, 4, “display” / “displaying”               Visually presenting data
6, 13, 15
’240 Claim 16     “the displayed object is one of an     The displayed object is of both an OSI Layer 2 object and an OSI Layer 3
                  OSI Layer 2 and an OSI Layer 3         object
                  object”

’240 Claim 16      “OSI Layer 3 object”                  Network layer device including routers and switches

’240 Claim 16      “OSI Layer 2”                         Data link layer



                                                                 20
                         Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 22 of 28




’240 Claims 1, 6, “connectivity verification               Condition resulting from connectivity verification jobs assessing adherence
13                threshold”                               to corresponding service level agreements

’240 Claims 1, 6,   “Layer-2 objects”                      Data link layer Media Access Control device
13
’240 Claims 1, 6,   “Layer-3 objects”                      Network layer router
13
’240 Claims 1, 6,   “define a connectivity verification    Specifying connectivity verification parameters including the type and the
13                  job” / “defining a connectivity        number of connectivity verification tests to be performed
                    verification job”

’240 Claim 10       “specifying a threshold for at least   Lack of written description / enablement under 35 U.S.C. § 112(a)
                    one round of trip delay, jitter, and
                    packet loss”

’240 Claims 11, “ping commands”                            Directive to send a packet to the desired address and await a response to
18                                                         determine whether an IP address is connected
’240 Claims 1, 6, “the connectivity verification           Indefinite under 35 U.S.C. § 112(b)
13                result[s] associated with the
                  alarm”

’240 Claim 4        “selected connectivity verification    Indefinite under 35 U.S.C. § 112(b);
                    results”
                                                           Lack of written description / enablement under 35 U.S.C. § 112(a)
’240 Claims 1, 6, “user-input specification”               Lack of written description / enablement under 35 U.S.C. § 112(a)
10, 13
’240 Claim 5      “connectivity profile” / “a              Indefinite under 35 U.S.C. § 112(b); enablement under 35 U.S.C. § 112(a).
                  deviation from the connectivity
                  profile” / “the results of each
                  connectivity verification job are
                  compared against a connectivity
                  profile”



                                                                   21
                         Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 23 of 28




’839 Claims 1, 6,   “the communication network”           Indefinite under 35 U.S.C. § 112(b)
11
’839 Claims 2, 4,   “said access device”                  Indefinite under 35 U.S.C. § 112(b)
7, 9, 11, 12
’839 Claims 1, 3,   “route” / “route-related              Indefinite under 35 U.S.C. § 112(b).
6, 8, 11            information”

’839 Claims 1, 6, “using time”                            Claim 6: Indefinite for lack of antecedent basis under 35 U.S.C. § 112(b).
11
                                                          “lease time”

’839 Claims 4, 9    “said virtual local area network  Indefinite under 35 U.S.C. § 112(b).
                    configuration is employed between
                    said access device and each
                    marginal routers connected with
                    said access device”

’839 Claims 4, 9    “said virtual local area network      Indefinite under 35 U.S.C. § 112(b).
                    configuration”

’839 Claims 5,      “said access response message         Indefinite under 35 U.S.C. § 112(b).
10                  refers to a dynamic host
                    configuration protocol message” /
                    “said access response message
                    refers to a dynamic host
                    configuration protocol”

’839 Claim 10       “said dynamic host configuration      Indefinite under 35 U.S.C. § 112(b).
                    protocol response message”

’839 Claim 8        “a first judge” / “a second judger”   Indefinite under 35 U.S.C. § 112(b).




                                                                 22
                        Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 24 of 28




’839 Claim 12      “a digital subscriber line-access      Lack of written description / enablement under 35 U.S.C. § 112(a)
                   multiplexer”

’839 Claims 4, 9   “marginal router” / “marginal          Indefinite under 35 U.S.C. § 112(b).
                   routers”

’839 Claims 3, 8, “a route table item” / “said route      Indefinite under 35 U.S.C. § 112(b)
9                 table item”

’839 Claim 4       “an access response message”           Indefinite under 35 U.S.C. § 112(b)

’839 Claims 5,     “the least time”                       Indefinite under 35 U.S.C. § 112(b).
10
’839 Claims 1, 6   “said predefined using time            Indefinite under 35 U.S.C. § 112(b).
                   indicates[ing] a [the] using time of
                   said route”

’060 Claims 1      “frequency domain component            A group of a plurality of energy levels of the audio signal, wherein each of
and 10             feature of the feature vector”         the plurality energy levels corresponds to the energy of an overlapping
                                                          band of the audio signal; a value representing a centroid of the frequency
                                                          domain spectrum of the audio signal; and a value representing the degree
                                                          of flatness of the frequency domain spectrum.
’060 Claims 1      “extracting a feature vector”          Indefinite under 35 U.S.C. § 112(b)
and 10
’060 Claims 1      “time domain component feature         A gradient index based on the sum of the gradient at points in the audio
and 10             of the feature vector”                 signal which result in a change in direction of the waveform of the audio
                                                          signal; a ratio of the energy of a frame of the audio signal to the energy of
                                                          a previous frame of the audio signal; and a voice activity detector
                                                          indicating whether a frame of the audio signal is classified as active or
                                                          inactive.
’060 Claims 1      “the level value is attenuated”        Indefinite under 35 U.S.C. § 112(b)
and 10



                                                                  23
                         Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 25 of 28




’060 Claims 1       “approaches an estimate”             Indefinite under 35 U.S.C. § 112(b)
and 10
’060 Claims 1       “spectral shape parameter”           A sub band energy level value or a sub band gain factor based on the sub
and 10                                                   band energy level value.
’905 Claims 1, 6,   “transmission opportunity”           The interval of time when a particular station is permitted to initiate
12, 18, 25, and                                          transmissions onto the wireless medium.
26
’905 Claims 1, 6,   “transmission period”                The period of the transmission opportunity.
12, 18, 25, and
26
’905 Claims 1,      “determined transmission time        The interval of the transmission opportunity.
12, 25              interval”

’905 Claims 5,      “during a time interval between      Indefinite under 35 U.S.C. § 112(b)
15                  data transmission intervals during
                    the transmission period”

’905 Claims 1,      “determining to utilize a            Indefinite under 35 U.S.C. § 112(b)
12, 25              bandwidth greater than that of the
                    first frequency band during the
                    transmission period”

’905 Claims 5,      “at least one frequency channel      Indefinite under 35 U.S.C. § 112(b)
16                  indicator”

’905 Claims 6,      “at least one additional frequency   At least one frequency band other than the frequency band that is already
18, 26              band”                                acquired by the first wireless communication apparatus.

’905 Claims 6,      “monitoring for availability”        Channel sounding on the least one frequency band to detect an available
18, 26                                                   frequency band.




                                                                 24
                         Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 26 of 28




’905 Claims 7,      “triggering a network allocation   Triggering the network allocation vector protection for the reserved
19                  vector setting”                    frequency band for a determined period of time after the transmission of
                                                       the reservation message.
’905 Claims 8       “clear-to-send message”            A signal sent in response to a request-to-send signal, indicating its
and 20                                                 readiness to receive a transmission
’905 Claims 9,      “causing the transmission of the   Indefinite under 35 U.S.C. § 112(b)
21                  reservation message on each
                    frequency band separately”

’905 Claims 11,     “timing and transmission           Indefinite under 35 U.S.C. § 112(b)
23                  frequency”

’905 Claims 17,     “radio medium”                     Indefinite under 35 U.S.C. § 112(b)
24
’960 Claims 1, 2,   “virtual reference”                A group of pixels used as reference material for encoding portions of the
3, 9, 10, 15, 16,                                      video signal, but that does not comprise or represent any portion of the
17, 23, and 24                                         actual video sequence to be displayed.
’960 Claims 1, 9,   “an original video signal”         A video signal that includes a sequence of video frames and is to be
15, 23                                                 encoded.
’960 Claims 1, 9,   “video frames”                     A sequence of frames.
15, 23
’960 Claims 1, 9,   “subsequent video display”         Generating an encoded video signal from an original video signal, the
15, 23                                                 encoded video signal for use in subsequent video display of the original
                                                       video signal.
’960 Claims 1, 9, “does not represent any portion of   Data generated based on a portion of a video signal but not to be displayed
15, 23            any individual frame of the          with the video signal.
                  original video signal”

’960 Claims 1,      “incorporating” / “incorporating   Forming an encoded dual block by including a block of encoded original
15                  said encoded virtual reference     video signal and a block of encoded virtual reference data
                    data” / “incorporating into the
                    encoded video signal an



                                                              25
                       Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 27 of 28




                  indication” / “incorporating said
                  encoded portions of said original
                  video signal”

’960 Claims 3,    “minimize differences”              Indefinite under 35 U.S.C. § 112(b)
17
’071 Claims 1, 9, “movement signalling” /             Indefinite under 35 U.S.C. § 112(b)
13, 14            “receiv[ing] movement signalling
                  associated with the movement of
                  the projector” / “corresponding
                  movement signalling”

’071 Claim 9      “a movement sensor configured to    Indefinite under 35 U.S.C. § 112(b)
                  detect movement of the apparatus
                  and/or a projector”

’071 Claims 1,    “discriminate” / “discriminate a    Indefinite under 35 U.S.C. § 112(b)
13, 14            movement criterion” / “the
                  processor is configured to
                  discriminate a movement
                  criterion”

’071 Claims 1,    “provide associated image data      Indefinite under 35 U.S.C. § 112(b)
13, 14            signalling to project associated
                  image data”

’071 Claims 1, 9, “the processor” / “wherein the      Indefinite under 35 U.S.C. § 112(b)
13, 14            processor is configured”




                                                             26
         Case 6:20-cv-00487-ADA Document 69-2 Filed 04/09/21 Page 28 of 28




DATED: February 12, 2021                              Respectfully submitted,

                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue
                                                      Virginia Bar No. 49,005
                                                      lionel.lavenue@finnegan.com
                                                      FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
                                                      1875 Explorer Street, Suite 800
                                                      Reston, VA 20190
                                                        Phone: (571) 203-2700
                                                        Fax:     (202) 408-4400

                                                      ATTORNEY FOR DEFENDANTS



                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record, who are deemed to have consented to

electronic service, are being served on February 12, 2021 with a copy of this document via

email.

                                                      /s/Lionel M. Lavenue
                                                      Lionel M. Lavenue




                                                 27
